Citation Nr: 1542591	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  08-15 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.  The Veteran also had periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 and September 2013 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).  

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned at the RO in Los Angeles, California.  A transcript of this hearing is associated with the claims folder.  

In May 2012, the Board remanded the claim for hearing loss for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2012 the Board ordered that attempts be made to verify all dates of the Veteran's active duty, active duty training (ACDUTRA), and inactive duty training (INACDUTRA) during his service in the United States Navy Reserve (Reserves).  The Board ordered that, if necessary, the RO should contact the Defense Finance and Accounting Service (DFAS).  A statement associated with the claims file in April 2013 indicates "Cannot request DFAS records because unit of assignment is unknown.  Requested service records from NPRC."  The Board notes that the May 2012 remand identified the Veteran's reserve unit of assignment as NCSO 2119.  In addition, subsequently obtained service personnel records identify the Veteran's units of assignment as NCSO 2119 and AD-36 Bryce Canyon Det 119.  Although the service personnel records identify 12 days of ACDUTRA from in November 1975 and 14 days of ACDUTRA in March 1977 with specific dates, the record shows day totals of ACDUTRA served by the Veteran during other periods without specificity.  As such, there has not been substantial compliance with the Board's May 2012 remand and remand is necessary for additional attempts to obtain the Veteran's DFAS records to verify his periods of active duty, ACDUTRA, and INACDUTRA while serving in the Reserves.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2012 the Board ordered that the Veteran be afforded a VA medical examination regarding the etiology of his bilateral hearing loss.  The Veteran was afforded the VA medical examination in August 2013.  After review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and rendered the opinion that the Veteran's hearing was not at least as likely as not caused by or a result of an event in military service.  The examiner commented upon the Veteran's loud noise exposure in service.  The examiner quoted from a study indicating that hearing loss increases with age and that Veteran and non-Veterans were equally likely to have hearing loss.  The examiner stated that it would be difficult to attribute the Veteran's current hearing loss impairments solely to the Veteran's military noise exposure without considering other factors which affect hearing loss such as aging and other medical issues.  Finally, the examiner stated that based upon the record, the quoted study, and the Veteran's military occupational specialty, the Veteran's hearing loss is less likely as not due to exposure during active military service as the Veteran's hearing was evaluated in March 1994 to be within normal limits.  

The Board finds this medical opinion to be inadequate.  Although the examiner found that the Veteran's hearing loss was less likely than not related to his active service, the examiner indicated that it would be difficult to attribute the hearing loss solely to the Veteran's service.  The Board notes that the disability does not have to be solely due to service, but at least as likely as not due to service, for service connection to be awarded.  In addition, in rendering the final opinion the examiner appears to solely rely upon a lack of hearing loss for many years after service.  As the VA medical opinion is inadequate, the claim must be remanded for the Veteran to be afforded another VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In September 2013 the RO denied an application to reopen a claim of entitlement to service connection for PTSD.  In July 2014 the Veteran filed a Notice of Disagreement.  To date, the RO has not issued the Veteran a SOC with respect to whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  Under the circumstances, remand of the issue to the RO for the issuance of a Statement of the Case is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Defense Finance and Accounting Service and request that they identify the specific dates of all periods of active duty, active duty training (ACDUTRA), and inactive duty training (INACDUTRA) in the United States Navy Reserves.

If the RO cannot locate any records requested above, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile (i.e., a memorandum of formal finding of unavailability).  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  Following the development requested above, schedule the Veteran for a VA audiology examination to determine the nature and extent of any hearing loss in either ear, and to obtain an opinion as to whether such disorder, if found, is possibly related to active service or any period of ACDUTRA/INACDUTRA.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that any current hearing loss in either ear is related to any incident of service, including prolonged daily noise exposure from artillery and heavy laundry machinery and air compressors during service.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's statements, the competent April 1996/December 1997 lay statement, and any other competent lay reports must be considered in formulating the requested opinion.  It is also noted that the Veteran's exposure to loud noise in service has been conceded due to verified combat service aboard the U.S.S. CARPENTER.  The examiner should consider and discuss the Veteran's lay statements of record pertaining to the onset of his symptoms.  

If alternative causes for bilateral hearing loss are identified, they should be stated.  The examiner should also discuss, as relevant, the normal audiology findings upon whispered voice testing in March 1975 and January 1977, as well as the audiology findings that were described as normal in May 1994.  

The examiner must provide a thorough rationale for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Issue a Statement of the Case with respect to the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow the appellant the requisite period of time for a response.

4.  Then readjudicate the claim on appeal.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


